

Exhibit 10.3


Burlington Coat Factory Holdings, Inc.
2006 Management Incentive Plan


THIS AWARD AND ANY SECURITIES ISSUED UPON EXERCISE OF THIS OPTION ARE SUBJECT TO
RESTRICTIONS ON VOTING AND TRANSFER AND REQUIREMENTS OF SALE AND OTHER
PROVISIONS AS SET FORTH HEREIN AND IN THE STOCKHOLDERS AGREEMENT AMONG
BURLINGTON COAT FACTORY HOLDINGS, INC. AND CERTAIN INVESTORS AND MANAGERS, DATED
AS OF APRIL 13, 2006 (THE “STOCKHOLDERS AGREEMENT”).  THIS OPTION AND ANY
SECURITIES ISSUED UPON EXERCISE OF THIS OPTION CONSTITUTE “MANAGEMENT SHARES” AS
DEFINED THEREIN.




Burlington Coat Factory Holdings, Inc.
Non-Qualified Stock Option Agreement


This agreement evidences a stock option granted by Burlington Coat Factory
Holdings, Inc., a Delaware corporation (the “Company”), to the undersigned (the
“Employee”), pursuant to, and subject to the terms of the Burlington Coat
Factory Holdings, Inc. 2006 Management Incentive Plan (the “Plan”), which is
incorporated herein by reference and of which the Employee hereby acknowledges
receipt.  For the purpose of this Agreement, the “Grant Date” shall mean
_______, 200_.  Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Plan.


 
1. Grant of Option.  This certificate evidences the grant by the Company on the
Grant Date to the Employee of an option to purchase (the “Option”), in whole or
in part, on the terms provided herein and in the Plan, the following Units as
set forth below.
 
(a)  
[«Tranch1»] Units at $90 per Unit (the “Tranche 1 Options”); and

 
(b)  
[«Tranch2»] Units at $180 per Unit (the “Tranche 2 Options” and together with
the Tranche 1 Options, the “Options”).

 
Each “Unit” consists of 9 shares of Class A Common Stock of the Company, par
value $.001 per share, and 1 share of Class L Common Stock of the Company, par
value $.001 per share, subject to adjustment as provided in the Plan.  The
Option evidenced by this certificate is not intended to qualify as an incentive
stock option under Section 422 of the Internal Revenue Code (the “Code”).
 
2. Vesting and Exercisability.
 
(a)  
Vesting of Units. Except as otherwise specifically provided herein, the Options
shall vest according to the following schedule:

 
(i)  
40% on second anniversary of the Grant Date;

 
(ii)  
20% on third anniversary of the Grant Date;

 
(iii)  
20% on fourth anniversary of the Grant Date; and

 
(iv)  
20% on the fifth anniversary of the Grant Date.

 
All Options shall become exercisable in the event of a Change of Control (as
defined in the Stockholders Agreement).
 
 
 

--------------------------------------------------------------------------------

 
 
(b)  
Exercisability of Option .  Subject to the terms of the Plan, Options may be
exercised in whole or in part at any time following such time as such Option
vests.  The latest date on which an Option may be exercised (the “Final Exercise
Date”) is the date which is the tenth anniversary of the Grant Date, subject to
earlier termination in accordance with the terms and provisions of the Plan and
this Agreement.  For the avoidance of doubt the Option may only be exercised for
whole Units and not any individual component shares thereof.

 
3. Exercise of Option. Each election to exercise this Option shall be subject to
the terms and conditions of the Plan and shall be in writing, signed by the
Employee or by his or her executor or administrator or by the person or persons
to whom this Option is transferred by will or the applicable laws of descent and
distribution (the “Legal Representative”), and made pursuant to and in
accordance with the terms and conditions set forth in the Plan.
 
4. Cessation of Employment.  Unless the Administrator determines otherwise, the
following will apply if the Employee’s Employment ceases:
 
(a)  
Options that have not vested will terminate immediately.

 
(b)  
Units that were issued upon an exercise of the Option (including Units issued
upon exercise of Options contemplated by clause (c) below) will be subject to
the call options described in Sections 5 of the Stockholders Agreement.

 
(c)  
Subject to the terms of Section 6(a)(3) of the Plan, the vested Options will
remain exercisable for the shorter of (i) a period of 60 days or (ii) the period
ending on the Final Exercise Date, and will thereupon terminate.

 
5. Share Restrictions, etc.  The Employee’s rights with respect to the Option
and shares of Stock issued upon exercise of the Option are subject to the
restrictions and other provisions contained in the Plan and the Stockholders
Agreement in addition to such other restrictions, if any, as may be imposed by
law.  In the event of a conflict between the Plan and the Stockholders
Agreement, the Stockholders Agreement shall control.
 
6. Legends, Retention of Shares, etc.  Shares of  Stock comprising Units issued
upon exercise of the Option shall bear such legends as are required by the
Stockholders Agreement and as may be determined by the Administrator prior to
issuance.  Unvested Units purchased by the Employee upon an exercise of the
Option may be retained by the Company until such Units vest.
 
7. Transfer of Option. This Option is not transferable by the Employee other
than in accordance with the Stockholders Agreement.
 
8. Effect on Employment.  Neither the grant of this Option, nor the issuance of
Units upon exercise of this Option shall give the Employee any right to be
retained in the employ of the Company or its Affiliates, affect the right of the
Company or its Affiliates to discharge or discipline the Employee at any time or
affect any right of Employee to terminate his employment at any time.
 
9. Certain Important Tax Matters.  The Employee expressly acknowledges that the
Employee’s rights hereunder, including the right to be issued Units upon
exercise of Options, are subject to the Employee promptly paying to the Company
in cash (or by such other means as may be acceptable to the Administrator in its
discretion) all taxes required to be withheld.  The Employee also authorizes the
Company or its subsidiaries to withhold such amount from any amounts otherwise
owed to the Employee.
 
10. Provisions of the Plan.  This Option is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference.  A copy of
the Plan as in effect on the date of the grant of this Option has been furnished
to the Employee.  By exercising all or any part of this Option, the Employee
agrees to be bound by the terms of the Plan and this Option.  In the event of
any conflict between the terms of this Option and the Plan, the terms of this
Option shall control.
 
 
2

--------------------------------------------------------------------------------

 
 
11. Non-Compete, Non-Solicitation.
 
(a)  
In further consideration of the Award granted to Employee hereunder, Employee
acknowledges and agrees that during the course of Employee’s employment with the
Company and its subsidiaries Employee shall become familiar, and during
Employee’s employment with the predecessors of the Company and its subsidiaries,
Employee has become familiar, with the Company’s trade secrets and with other
confidential information and that Employee’s services have been and shall be of
special, unique and extraordinary value to the Company and its subsidiaries, and
therefore, Employee agrees that, during his or her employment with the Company
and, if the Employee terminates his or her employment with the Company for any
reason, for a period of one year thereafter (the “Non-Compete Period”), Employee
shall not directly or indirectly (whether as an owner, partner, shareholder,
agent, officer, director, employee, independent contractor, consultant or
otherwise) own any interest in, operate, invest in, manage, control, participate
in, consult with, render services for (alone or in association with any person
or entity), in any manner engage in any business activity on behalf of a
Competing Business within any geographical area in which the Company or its
subsidiaries currently operates or plans to operate.  Nothing herein shall
prohibit Employee from being a passive owner of not more than 2% of the
outstanding stock of any class of a corporation which is publicly traded, so
long as Employee has no active participation in the business of such
corporation.  For purposes of this paragraph, “Competing Business” means each of
the following entities, together with their respective subsidiaries and
affiliates: TJ Maxx, Marshall’s, Ross Stores, Steinmart, Century 21, Forman
Mills, Schottenstein Stores and Daffy Dan’s.

 
(b)  
During the Non-Compete Period, Employee shall not, directly or indirectly, and
shall ensure that any person or entity controlled by Employee does not,
(i) induce or attempt to induce any employee of the Company or any subsidiary to
leave the employ of the Company or such subsidiary, or in any way interfere with
the relationship between the Company or any subsidiary and any employee thereof,
(ii) hire, directly or through another person, any person (whether or not
solicited) who was an Employee of the Company or any subsidiary at any time
within the one year period before Employee’s termination from employment,
(iii) induce or attempt to induce any customer, supplier, licensee, licensor,
franchisee or other business relation of the Company or any subsidiary to cease
doing business with the Company or such subsidiary, assist any Competing
Business or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation and the Company or any
subsidiary (Employee understands that any person or entity that Employee
contacted during the one year period prior to the date of Employee’s termination
of employment for the purpose of soliciting sales from such person or entity
shall be regarded as a “potential customer” of the Company and its subsidiaries
as to whom the Company has a protectible proprietary interest) or (iv) make or
solicit or encourage others to make or solicit directly or indirectly any
defamatory statement or communication about the Company or any of its
subsidiaries or any of their respective businesses, products, services or
activities (it being understood that such restriction shall not prohibit
truthful testimony compelled by valid legal process).

 
12. Enforcement.
 
(a)  
Employee acknowledges and agrees that the Company entered into this Agreement in
reliance on the provisions of Section 11 and the enforcement of this Agreement
is necessary to ensure the preservation, protection and continuity of the
business of the Company and its subsidiaries and other Confidential Information
and goodwill of the Company and its subsidiaries to the extent and for the
periods of time expressly agreed to herein.  Employee acknowledges and agrees
that he has carefully read this Agreement and has given careful consideration to
the restraints imposed upon Employee by this Agreement, and is in full accord as
to their necessity for the reasonable and proper protection of confidential and
proprietary information of the Company and its subsidiaries now existing or to
be developed in the future.  Employee expressly acknowledges and agrees that
each and every restraint imposed by this Agreement is reasonable with respect to
subject matter, time period and geographical area.

 
 
3

--------------------------------------------------------------------------------

 
(b)  
Notwithstanding any provision to the contrary herein, the Company or its
subsidiaries may pursue, at its discretion, enforcement of Section 11 in any
court of competent jurisdiction (each, a “Court”).

 
(c)  
Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.  More specifically, if any Court determines that
any of the covenants set forth in Section 11 are overbroad or unreasonable under
applicable law in duration, geographical area or scope, the parties to this
Agreement specifically agree and authorize such Court to rewrite this Agreement
to reflect the maximum duration, geographical area and/or scope permitted under
applicable law.

 
(d)  
Because Employee’s services are unique and because Employee has intimate
knowledge of and access to confidential information and work product, the
parties hereto agree that money damages would not be an adequate remedy for any
breach of Section 11, and any breach of the terms of Section 11 would result in
irreparable injury and damage to the Company and its subsidiaries for which the
Company and its subsidiaries would have no adequate remedy at law.  Therefore,
in the event of a breach or threatened breach of Section 11, the Company or its
successors or assigns, in addition to any other rights and remedies existing in
their favor at law or in equity, shall be entitled to specific performance
and/or immediate injunctive or other equitable relief from a Court in order to
enforce, or prevent any violations of, the provisions hereof (without posting a
bond or other security), without having to prove damages.  The terms of this
Section 12 shall not prevent the Company or any of its subsidiaries from
pursuing any other available remedies for any breach or threatened breach of
this Agreement, including the recovery of damages from Employee.

 
13. General.  For purposes of this Option and any determinations to be made by
the Administrator hereunder, the determinations by the Administrator shall be
binding upon the Employee and any transferee.
 
Furthermore, by acceptance of this Option, the undersigned agrees hereby to
become a party to, and be bound by the terms of, the Stockholders Agreement as a
Manager (and to the extent the undersigned is not already a party thereto, the
undersigned shall execute a joinder thereto in form and substance acceptable to
the Company).  The Option and shares of Stock comprising Units issued upon
exercise of the Option will be treated as Management Shares under the
Stockholders Agreement.

 
4

--------------------------------------------------------------------------------

 

In Witness Whereof, the undersigned Company and Employee each have executed this
Non-Qualified Stock Option Agreement as of the ___ day of __________, 2009.




The Company:
BURLINGTON COAT FACTORY HOLDINGS, INC.





By: ____________________________
Name:
Title:




The Employee:
________________________________
[                      ]

 
5

--------------------------------------------------------------------------------

 
